Exhibit 10.1


 
Amendment to Employment Agreement


This Amendment to Employment Agreement (this “Agreement”) is entered into on the
15 day of July 2007 by and between David Ben-Yair, an individual residing at 11
Borchov street, Givatayim, Israel (“Employee”), and TraceGuard Technologies
Ltd., an Israeli company with offices located at 6 Ravnitzy Street, Petach
Tikva, Israel (the “Company”). Each of the Employee and the Company may be
referred to herein as a “Party” and collectively as the “Parties”.



WHEREAS,
the Parties entered into an Employment Agreement, dated July 6, 2006, (the
“Agreement”); and




WHEREAS,
the Parties wish to amend the Agreement as described below;



NOW, THEREFORE, in consideration of the Parties’ mutual covenants and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:



1.    
Section 5.2 of the Agreement is hereby amended and restated to read in it
entirety as follows: “5.2 Special Bonus. For each twelve (12) month period
commencing June 1, 2007, Employee will be entitled to a special bonus equal to
up to 3 times the Gross Salary, as determined by the Company’s CEO in his sole
discretion.”




2.    
Section 5.9 of the Agreement shall be amended by adding the following sentence
immediately at the end thereof: “In addition, Employee shall be issued 180,000
RSU’s which shall vest on June 1, 2008; provided, however, that in the event
that Employee’s employment is terminated for any reason other than for Cause,
then Employee shall be entitled to the pro rata portion of such RSU’s from the
period beginning on June 1, 2007. The RSUs shall be subject to the terms of the
TraceGuard Technologies, Inc. (the “Parent”) 2006 Stock Incentive Compensation
Plan, and a Restricted Stock Units Agreement to be entered into between the
Parent and the Employee.”



IN WITNESS WHEREFORE, the undersigned have signed this Agreement on the date
first written above.


 

TraceGuard Technologies Ltd.  
David Ben-Yair
                By:
/s/ Dr. Ehud Ganani                          
 
/s/ David Ben-Yair                             
 
Name: Dr. Ehud Ganani
     
Title: CEO
   

 